DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/20/2022 has been entered.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2014/0377519 to Rancich or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2014/0377519 to Rancich in view of USPAP 2014/0272404 to Shake, USPAP 2013/0295360 to Nagy, and/or USPAP 2017/0313630 to PEET.
Claims 1 and 19, Rancich discloses a reinforcing layer for a cementitious board comprising an inherently alkali-resistant fabric and a non-porous membrane, wherein the non-porous membrane comprises a polymeric film having a filler content of less than 5 weight% based on the total weight of the polymeric film, the non-porous membrane having a thickness of less than 5 mils (see entire document including [0002], [0003], [0007], 0008], [0026], [0030], and [0033])
In addition, Shake discloses that it is conventional in the art for a gypsum based board to comprise an alkali-resistant fabric to prevent panels from adhering to one another (see entire document including [0002], [0008]-[0010], [0018], [0022]-[0023] and [0059]-[0060]). Plus, Nagy discloses that it is known in the art to construct cover sheets as alkali-resistant fabrics (see entire document including [0002], [0007], [0018], and [0019]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the gypsum based board of Rancich with an alkali-resistant fabric, as taught by Shake and/or Nagy, to prevent panels from adhering to one another, and/or to provide the product with desirable physical properties. 
Claim 2, the polymeric film comprises at least one continuous polymeric film (Figures and [0013]). 
Claim 3, the at least one continuous polymeric film comprises a polyolefin [0008]. In addition, PEET discloses that it is known in the art to use polyolefin in fluid-applied membranes (see entire document including [0002] and [0031]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the polymer film of Rancich from any suitable water barrier film material, such as polyolefin, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 

Claim 5, the reinforcing layer may further comprises at least one nonwoven mat [0007]. 
Claim 6, the nonwoven mat may comprise a polymeric fiber [0012]. 
Claim 7, the non-porous membrane is directly in contact with the at least one nonwoven mat [0007]. 
Claim 8, the non-porous membrane may have a thickness of at least about 3 mils [0008]. 
Claim 9, the alkali-resistant fabric is adjacent to the non-porous membrane [0007].   
Claim 10, Shake discloses that it is known in the art for cover sheets to be multi-ply [0022]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the invention of Rancich with multi-ply nonwoven mat, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. Plus, the mere duplication of parts has no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 11, the alkali-resistant fabric comprises a polyester, a polyvinyl alcohol, a polypropylene, an alkali-resistant glass, or combination thereof [0010]
Claims 12 and 13, the alkali-resistant fabric comprises a scrim, a woven fabric, a braided fabric, a knitted fabric, or combination thereof [0010]. Plus, Nagy discloses that it is known in the art that to construct a cover sheet with a scrim, woven fabric, knitted fabric, braided fabric, or combination thereof [0021]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover sheet from any suitable material, such as a scrim, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 

Claims 15 and 16, considering that the applied prior art discloses a substantially identical polymer film the claimed properties appear to be inherent. Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the membrane breaking strength and/or waterproofness, such as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 17 and 19, the reinforcing layer is disposed on at least one face of the cementitious board ([0007] and [0030]).
Claim 18, the reinforcing layer provides an exterior surface of the cementitious board ([0003] and [0030]).

Claim Rejections - 35 USC § 103
Claims 1-19 are rejected under 35 U.S.C. 103 as obvious over USPN 6,868,643 to Williams in view of USPAP 2014/0272404 to Shake, USPAP 2013/0295360 to Nagy, and/or USPAP 2017/0313630 to PEET.
Claims 1 and 19, Williams discloses a non-porous membrane for a cementitious board wherein the non-porous membrane comprises a polymeric film having a filler content of less than 5 weight% based on the total weight of the polymeric film, the non-porous membrane having a thickness of less than 5 mils (see entire document including column 1, lines 20-40, column 3, lines 15-27, column 4, lines 18-37, column 5, lines 27-49, and the paragraph bridging columns 6 and 7). 
Williams does not appear to mention specific gypsum based boards but Shake discloses that it is conventional in the art for a gypsum based board to comprise an alkali-resistant fabric to prevent panels from adhering to one another (see entire document including [0002], [0008]-[0010], [0018], [0022]-[0023] and [0059]-[0060]). Plus, Nagy discloses that it is known in the art to construct cover sheets as alkali-resistant fabrics (see entire document including [0002], [0007], [0018], and [0019]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to 
Claim 2, the polymeric film comprises at least one continuous polymeric film (column 5, lines 27-49). 
Claim 3, Williams does not appear to specifically mention the at least one continuous polymeric film comprising a polyolefin but PEET discloses that it is known in the art to use polyolefin in fluid-applied membranes (see entire document including [0002] and [0031]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the polymer film of Williams from any suitable water barrier film material, such as polyolefin, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 4, considering that the applied prior art discloses a substantially identical polymer film the claimed property appears to be inherent. Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the water vapor permeance, such as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 5, the reinforcing layer may further comprises at least one nonwoven mat (Shake [0022]-[0024]). 
Claim 6, the nonwoven mat may comprise a polymeric fiber (Shake [0023]). 
Claim 7, the non-porous membrane is directly in contact with the at least one nonwoven mat of Shake/Nagy (column 4, lines 18-36 of Williams). 
Claim 8, the non-porous membrane may have a thickness of at least about 3 mils (column 3, lines 15-27). 
Claim 9, the alkali-resistant fabric of Shake/Nagy is adjacent to the non-porous membrane (column 4, lines 18-36 of Williams).   
 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 11, the alkali-resistant fabric comprises a polyester, a polyvinyl alcohol, a polypropylene, an alkali-resistant glass, or combination thereof (Shake [0023]). 
Claim 12, the alkali-resistant fabric comprises a scrim, a woven fabric, a braided fabric, a knitted fabric, or combination thereof (Shake [0022]-[0024]). 
Claim 13, Nagy discloses that it is known in the art that to construct a cover sheet with a scrim, woven fabric, knitted fabric, braided fabric, or combination thereof [0021]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover sheet from any suitable material, such as a scrim, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 14, the alkali-resistant fabric may further comprises a binder (Shake [0024]). 
Claims 15 and 16, considering that the applied prior art discloses a substantially identical polymer film the claimed properties appear to be inherent. Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the membrane breaking strength and/or waterproofness, such as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 17 and 19, the reinforcing layer is disposed on at least one face of the cementitious board (Shake [0009]). 
Claim 18, the reinforcing layer provides an exterior surface of the cementitious board (Shake [0018] and Figure 1).

Response to Arguments
Applicant's arguments filed 1/20/2022 have been considered but are moot in view of the new ground(s) of rejection.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789